Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 	Applicant’s response to restriction requirement filed 2/22/21 is acknowledged. Applicant elected Group I (Claims 1-8, 11-13, 15-16), species 1 and species C only, without traverse. Claims 9-10, 14, 17, 19-23 and 51 and species 1-2 and A-B and D-J are hereby withdrawn, as drawn to non-elected invention.
					DETAILED ACTION
Group I invention (drawn to a process for preparing a recombinant enzyme utilizing a nuclease and a precipitation agent), species 1 and species C only, are under examination on the merits.
Claims 7-8 and 12 are also withdrawn as drawn to non-elected invention or species. Claims 1-6, 11, 13, 15-16 are under examination on the merits. Claims 13 and 16 are only examined to the extent that they read on the elected invention and species.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 11, 13, 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for 
Claims 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 5 is totally confusing because firstly, said claim which recites Markush language recites “and/or” at least twice. Further, said claim recites indefinite terms including “such as” and “preferably”.
 	Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 6, it is unknown what applicant means by “improved variant”. More specifically, it is unknown what property has been improved in said variant and what structural limitations of said variant are.
 	Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 1-6, 11, 13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Weggeman (US2009/0123989, 5/2009) in view of An et al., “An” (CN105985968, 10/2016, see also its English translation). Weggeman teaches a method of purification of a recombinant adenovirus (see paragraph [0026]), wherein said virus may comprise heterologous enzyme sequences such as those encoding cytosine deaminases, HGPRT, glucocerebrosidase, thymidine kinase etc.). Therefore, said transformed adenovirus particles of Weggeman when transformed with its enzyme coding sequence(s) can be “a recombinant enzyme formulation”. 

An (cited above) teaches about a yeast codon optimized nuclease having 100% identity to SEQ ID NO:1 of this invention (see attachment 1) wherein said endonuclease has broad spectrum of DNA substrates.
Before the effective filing of this application, it would have been obvious to one of ordinary skill in the art to start with the method of purifying enzyme encoding virus particles of Weggeman and utilize the endonuclease of An and optionally add PEI . One of ordinary skill in the art is motivated in the following:
(1) substituting the generic nuclease of Weggeman with the broad spectrum endonuclease of An because this attempt result in breaking down a verity of DNA fragments to be later complexed and precipitated, (2) adding PEI to nuclease containing cell lysate of Weggeman with the expectation of better removal of unwanted DNA in the cell lysate, resulting in a process with higher purity of “recombinant enzyme formation”.
Finally one of ordinary skill in the art has a reasonable expectation of success in substituting the nuclease of Weggeman with that of An, in the presence or absence of PEI, because such methods are well established in the prior art before the ffective filing of this application.

It should also be noted that once the purified recombinant enzyme formulation of Weggeman in view of An is prepared, one of ordinary skill will always be motivated to further or optionally purify the recombinant enzymes from said virus preparation when needed, as said recombinant enzymes are highly desired biocatalysts.
No claim is allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932.  The examiner can normally be reached on full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1656